Exhibit 99.1 CORRECTING andREPLACING BancorpRI Announces Record Net Income of $2.7 million Significant earnings growth over prior periods Net interest margin up sharply CORRECTIONby BancorpRI PROVIDENCE, R.I.(BUSINESS WIRE) In Selected Financial Highlights, LOAN AND LEASE PORTFOLIO section, in the Jun 30, 2010 (first) column: Subtotal should be 769,326; Total commercial loans and leases should be 764,374; Total loans and leases should be 1,136,524 (sted 583,889, 578,937 and 951,087 respectively). The corrected release reads: BancorpRI Announces Record Net Income of $2.7 million Significant earnings growth over prior periods Net interest margin up sharply Providence, R.I. – July 22, 2010 – Bancorp Rhode Island, Inc. (NASDAQ: BARI), the parent company of Bank Rhode Island, today reported net income of $2.7 million for the quarter ended June 30, 2010, a three-fold increase over the second quarter 2009 net income of $740,000 and a 20.8 percent increase over net income of $2.2 million in the first quarter 2010.The Company’s diluted earnings per share (EPS) were $0.57 for the second quarter 2010 compared to $0.07 in the prior year period, after preferred stock dividends and discount accretion, and $0.48 for the first quarter 2010. For the six month period ended June 30, 2010, the Company reported net income of $4.9 million, or $1.05 diluted EPS compared to net income of $2.2 million, or $0.29 diluted EPS, after preferred stock dividends and discount accretion, for the same period in 2009. “Our results for the first half of 2010 send a clear signal of our ability to execute on the fundamentals of the business as we continue to expand our net interest margin and maintain our credit quality,” commented President and CEO, Merrill W. Sherman.“Commercial loan and core deposit generation continue to be solid. Our balance sheet remains strong with ample capital levels and manageable credit issues.From the beginning, our business strategy and focus have played a key role in differentiating ourselves from our competitors.Our efforts have put us in an attractive market niche with potential for future growth in earnings and market share.” The Company’s commercial loan and lease portfolio continued its steady growth and totaled $764.4 million as of June 30, 2010. This represented an increase of $12.2 million or 1.6 percent from March 31, 2010 and $32.0 million or 4.4 percent from year-end 2009.Consumer loans were $207.4 million as of June 30, 2010, up from $201.4 million at March 31, 2010.Residential mortgage loans were $164.8 million, a decrease of $5.5 million from March 31, 2010. BancorpRI Q2 Results Page Two Total deposits grew to $1.2 billion as of June 30, 2010, an increase of $66.9 million from March 31, 2010 and up $75.7 million from year-end 2009.The sharp increase in demand deposit balances from March 31, 2010 reflects a temporary inflow of approximately $53.0 million attributable to the settlement of personal injury litigation to which the Bank was not a party.Excluding the temporary inflow referenced, core deposits (demand deposits, NOW, money market and savings accounts) at June 30, 2010, have risen to 67.9 percent of total deposits, compared to 64.8 percent at year-end 2009. Net interest income for the second quarter 2010 was $13.6 million, compared to $11.6 million in the second quarter 2009, and $13.1 million in the first quarter 2010.This increase was driven by significant improvement in the net interest margin.Net interest margin for the second quarter 2010 rose to 3.67 percent, an increase of 57 basis points from the second quarter 2009 and 15 basis points from the first quarter 2010.On a year-to-date basis, net interest income was $26.7 million, an increase of $4.1 million or 17.9 percent from 2009, and the net interest margin was 3.59 percent, an increase of 50 basis points from a year ago. Noninterest income was $2.3 million for the second quarter 2010, compared to $2.2 million in the second quarter 2009 and flat with the first quarter 2010. The increase in noninterest income from the prior year was primarily driven by a modest gain on the sale of a mortgage-backed security. Noninterest expense was $10.4 million in the second quarter 2010, compared to $10.1 million in the second quarter 2009, and down slightly from the first quarter 2010.On a year-to-date basis, noninterest expense was $20.9 million, an increase of $1.2 million over the same period in 2009.The increases in the quarterly and year-to-date comparisons were primarily driven by higher compensation and loan workout and other real estate owned related costs, partially offset by a reduction in FDIC insurance expense. Nonperforming assets at June 30, 2010, totaled $16.8 million, or 1.04 percent of total assets, up slightly from $16.4 million, or 1.03 percent at March 31, 2010, and down from $20.0 million, or 1.26 percent at December 31, 2009.Net charge-offs were $779,000 or 0.28 percent of average loans and leases for the second quarter 2010, down compared to $1.1 million or 0.40 percent in the second quarter 2009 and $1.5 million or 0.55 percent in the first quarter 2010.On a year-to-date basis, the net charge-offs were $2.3 million or 0.41 percent of average loans and leases, an increase of $321,000 over the same period in 2009. BancorpRI Q2 Results Page Three The provision for loan and lease losses was $1.6 million for the second quarter 2010, compared to $2.6 million in the second quarter 2009 and flat from the linked quarter. On a year-to-date basis, the provision was $3.2 million, a decrease of $1.1 million from the same period in 2009.The allowance for loan and lease losses as a percent of total loans and leases was 1.53 percent at June 30, 2010, up from 1.48 percent at March 31, 2010. Total assets at June 30, 2010, were $1.6 billion, an increase of 1.7 percent from the first quarter 2010 and 1.5 percent from year-end 2009. At June 30, 2010, the Company’s tier 1 capital ratio was approximately 7.80 percent and its total risk-based capital ratio was approximately 12.10 percent. The Company’s Board of Directors approved a dividend of $0.17 per share.The dividend will be paid on September 1, 2010, to shareholders of record on August 11, 2010. Company executives will host a conference call Thursday, July 22, at 11 a.m. Eastern Time (ET) to discuss the Company’s second quarter 2010 results.Access to the conference call is available by dialing toll free (877) 317-6789, or via webcast in the Investor Relations section of the website at www.bankri.com.International callers can join by dialing (412) 317-6789.Please dial in at least 10 minutes prior to the start of the call to ensure a timely connection. There will be a replay of the call available the same day beginning at approximately 1:00 p.m. ET that can be accessed through 9 a.m. ET on Wednesday, July 28, 2010.The replay dial-in number is (877) 344-7529; when prompted, enter conference ID number 441776.The webcast will be archived in the Investor Relations section of the website at www.bankri.com. About BancorpRI Bancorp Rhode Island, Inc. is the parent company of Bank Rhode Island, a full-service, FDIC-insured, state-chartered financial institution. The Bank, headquartered in Providence, Rhode Island, operates 16 branches and more than 60 ATMs throughout Providence, Kent and Washington Counties.As of June 30, 2010, BankRI had $1.6 billion in assets and $1.2 billion in deposits.For more information, visit www.bankri.com. This release may contain “forward-looking statements” within the meaning of section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements represent the company's present expectations or beliefs concerning future events. The company cautions that such statements are necessarily based on certain assumptions which are subject to risks and uncertainties, including, but not limited to, changes in general economic conditions and changing competition which could cause actual future results to differ materially from those indicated herein. Further information on these risk factors is included in the company's filings with the Securities and Exchange Commission. ### BANCORP RHODE ISLAND, INC. Selected Financial Highlights (unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share data) FINANCIAL DATA: Net interest income $ Provision for loan and lease losses Noninterest income Noninterest expense Net income Net income applicable to common shares FINANCIAL PERFORMANCE RATIOS: Return on assets (3) (6) % Return on equity (4) (6) % Net interest margin (2) (6) % Efficiency ratio (5) (6) % PER SHARE DATA: Earnings per share - basic $ Earnings per share - diluted Book value per share of common stock Tangible book value per share of common stock Market value (at period end) Dividends per share CAPITAL RATIOS: Tier 1 capital ratio (7) % % Total risk-based capital ratio (7) % % Tangible common equity ratio (1) (6) % % Three Months Ended Jun 30, 2010 Mar 31, 2010 Dec 31, 2009 Sep 30, 2009 Jun 30, 2009 (In thousands) BALANCE SHEET: Total assets $ Total loans and leases Total deposits Shareholders' equity ASSET QUALITY: Total nonperforming assets $ Nonperforming assets / total assets % Allowance for loans and leases $ Allowance to total loans and leases % Net charge-offs $ Net charge-offs to average loans % BANCORP RHODE ISLAND, INC. Selected Financial Highlights (unaudited) Jun 30, 2010 Mar 31, 2010 Dec 31, 2009 Sep 30, 2009 Jun 30, 2009 (in thousands) LOAN AND LEASE PORTFOLIO: Commercial loans and leases: Commercial real estate - non-owner occupied $ Commercial real estate - owner occupied Commercial & industrial Multi-family Small business Construction Leases and other Subtotal Unearned lease income ) Net deferred loan origination costs Total commercial loans and leases Residential mortgages Consumer loans Total loans and leases $ Calculated by dividing common shareholders’ equity less goodwill by total assets less goodwill. Calculated by dividing annualized net interest income by average interest-earning assets. Calculated by dividing annualized net income by average total assets. Calculated by dividing annualized net income applicable to common shares by average common shareholders’ equity. Calculated by dividing noninterest expense by net interest income plus noninterest income. Non-GAAP performance measure. Tier 1 capital and total risk-based capital ratio are estimated for June 30, 2010. BANCORP RHODE ISLAND, INC. Consolidated Balance Sheet (unaudited) June 30, December 31, (In thousands) ASSETS: Cash and due from banks $ $ Overnight investments Total cash and cash equivalents Available for sale securities (amortized cost of $336,707 and $380,108, respectively) Stock in Federal Home Loan Bank of Boston Loans and leases receivable: Commercial loans and leases Residential mortgage loans Consumer and other loans Total loans and leases receivable Allowance for loan and lease losses ) ) Net loans and leases receivable Premises and equipment, net Goodwill Accrued interest receivable Investment in bank-owned life insurance Prepaid expenses and other assets Total assets $ $ LIABILITIES: Deposits: Demand deposit accounts $ $ NOW accounts Money market accounts Savings accounts Certificates of deposit accounts Total deposits Overnight and short-term borrowings Wholesale repurchase agreements Federal Home Loan Bank of Boston borrowings Subordinated deferrable interest debentures Other liabilities Total liabilities SHAREHOLDERS’ EQUITY: Common stock, par value $0.01 per share, authorized 11,000,000 shares: Issued: (5,047,941 shares and 4,969,444 shares, respectively) 50 50 Additional paid-in capital Treasury stock, at cost (373,850 shares and 364,750 shares, respectively) ) ) Retained earnings Accumulated other comprehensive income, net Total shareholders’ equity Total liabilities and shareholders’ equity $ $ BANCORP RHODE ISLAND, INC. Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share data) Interest and dividend income: Overnight investments $
